OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                         AUSTIN




J
E!onoawblsGm. ii.Sheppard, Pago 2


euhh leasehold mitaecrwarnthe own of B.966.62. Qr that
aaount +A4 aua of X00.00 wao tander*Q into oourt     and it
wms decreed tkt     the plaintiff lhould hwe aerely a pm+
eonrl :uQ,gaent   a@faRt the Par% Gil & Gas Goqamy, Ino.,
for the bslanoe arf396.62, with interemt    at  six peroant
aRa Baste of cult.     It u8m furthor ordered that abi;l
amnwtd lisn far taxes ap&mt the tbuwtotora nlrting
loas~hold o&ate     &mulQ be aab was expromsly remTed, anQ
thh Oi0ua oamt thereuponwea in tha jua~mi       rosamod and
v804ma.

               You reqormt ua to odrias JW atethor or not the
aax asreamor-ooll*atorof Hueoa Ceunty Bheula noomlso
the    jua83i49ntma aooept   the papoat of llOO.00uld iO8u0 0
reoslpt    for   ouch armant and ales iuue o6a%ffic#(ru 8ew
oallin~ tho balaaoe oi tba,tun,        ah8r& on her dtiin~uux8
tax roll, ae well am ths ourrea%taxem for 8h4 year 19cO.
              It would aerv* no Oorpora h-e for ur to 60 into
the aeritm of the cams oonaltdedby the abgvo Judgrreat.
For, it la the .!ua@wnt of l wurt of ooatpetwc Jurlealatian,
in   a salt   ror taxse In wfllmh th4 partiu     wmr+ betore 6ho
Chart, She ?&mte reprerea8ad by %t*8 attorney pro*idod far
by thm CrvnrtltutIon     tit3a6titUt#.    Sls%O$ howover    ttm  the
ror appaal ha6 not OX@‘& urd the QumotiQR iaYdYea               In the
mult wes 8 debetable one, 10 think lt Rdtlrable ior the
ax hmoaaor-Gollsotcw of &wmw             Gotratpto reiraln    fr@s
iso~lne     rsoeipts and osrtifioatu      in  rwognltloa of the
Jud$aent tmtll the mme ha8 baesarr fllul. Ii thm Dira
r1th.i.a  ahlet!en   lppaal say bo gm?eetrll p4mroa dthout
suoh being done, in our 0 ialon, the Jadeiiaeat          mhoala that
be honorad snQ your quelrt       f~a rhodld tm anmrmd fn the
a?flmatlre.